DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case: “The text 'humidity saturator' or 'saturator' refers to a thermally controlled stacked plate unit that allows the input gas to admix with water vapor” per paragraph 0025 of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 10,408,480 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of US Ptatent 10,408480 recites, a humidity generator for a low dewpoint gas comprising: a vacuum chamber (Per Col. 11, line 36-38) wherein: a saturator,  a saturator pressure control valve connected to said saturator, and an exit flow control valve connected to said saturator, are located within said vacuum chamber (per Col. 11, line 39-44),  a vacuum pump connected to said vacuum chamber .
Regarding claim 2, Claim 2 of US Patent 10,408,480 recites the claim limitations of claim 2 of the instant application.
Regarding claim 3, Claim 3 of US Patent 10,408,480 recites the claim limitations of claim 3 of the instant application.
Regarding claim 4, Claim 4 of US Patent 10,408,480 recites the claim limitations of claim 4 of the instant application.
Regarding claim 5, Claim 5 of US Patent 10,408,480 recites the claim limitations of claim 5 of the instant application.
Regarding claim 6, Claim 6 of US Patent 10,408,480 recites the claim limitations of claim 6 of the instant application.
Regarding claim 7, Claim 7 of US Patent 10,408,480 recites the claim limitations of claim 7 of the instant application.
Regarding claim 8, Claim 8 of US Patent 10,408,480 recites the claim limitations of claim 8 of the instant application.
Regarding claim 9, Claim 9 of US Patent 10,408,480 recites the claim limitations of claim 9 of the instant application.
Regarding claim 10, Claim 10 of US Patent 10,408,480 recites the claim limitations of claim 10 of the instant application.
Regarding claim 11, Claim 11 of US Patent 10,408,480 recites a method of generating a low dewpoint gas in a humidity generator comprising:  providing:  a vacuum chamber, wherein:  a saturator,  a saturator pressure control valve connected to said saturator, and an exit flow control valve connected to said saturator, are located within said vacuum chamber (per Col. 12, line 41-47), a vacuum pump connected to said vacuum chamber, a Stirling cooler in contact with an upper surface or a lower surface of said saturator (per Col. 12, line 48-52), a 
Regarding claim 12, Claim 12 of US Patent 10,408,480 recites the claim limitations of claim 12 of the instant application.
Regarding claim 13, Claim 13 of US Patent 10,408,480 recites the claim limitations of claim 13 of the instant application.
Regarding claim 14, Claim 14 of US Patent 10,408,480 recites the claim limitations of claim 14 of the instant application.
Regarding claim 15, Claim 15 of US Patent 10,408,480 recites the claim limitations of claim 15 of the instant application.
Regarding claim 16, Claim 16 of US Patent 10,408,480 recites the claim limitations of claim 16 of the instant application.
Regarding claim 17, Claim 17 of US Patent 10,408,480 recites the claim limitations of claim 17 of the instant application.
Regarding claim 18, Claim 18 of US Patent 10,408,480 recites the claim limitations of claim 18 of the instant application.
Regarding claim 19, Claim 19 of US Patent 10,408,480 recites the claim limitations of claim 19 of the instant application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-1529468) in view of Sato et al.  (JP200310589) and Radebaugh (“Cryocoolers: The State of the Art and Recent Developments.” Journal of physics. Condensed matter 21, no. 16 (2009): 164219–164219).
Regarding claim 1, Kim discloses (Figures 1-4) A humidity generator for a low dewpoint gas comprising:  a vacuum chamber (vacuum chamber 900 seen in figure 2 and 3), wherein:  a saturator ( saturating tank 100 formed by joining a plurality of plate shaped blocks ) located within said vacuum chamber, a saturator pressure control valve connected to said saturator (flow regulating means 510 which forms a part of pressure regulator 500), and an exit flow control valve connected to said saturator (expansion valve 520), and a cooler (cooling means 410 and cooling unit 420) thermally connected to an upper surface or a lower surface of said saturator (cooling means 410 and 420 are connected to the upper and lower surfaces of saturated tank 410 as seen in figure 2 and 3).
However Kim does not disclose that the valves are located in the vacuum chamber or a vacuum pump connected to the vacuum chamber. Or that the cooler is a Striling cooler

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified the valves of Kim to  be within the vacuum chamber a to have included a vacuum pump as taught by Seto. Placing the valves within the vacuum chamber would have prevented ingress of gas external to the chamber as recognized by Seto (per paragraph 0041 of the machine translation) and including a vacuum pump would provide a known means of achieving a vacuum in the vacuum chamber as recognized by Seto (where varying the type of pump can achieve a higher degree of vacuum per paragraph 0041 to exhaust air from the vacuum chamber per paragraph 0044-0045).
Additionally Kim does not disclose the specific type of cooler, specifically that the cooler is a stirling cooler.
Radebaugh teaches the use of a Stirling cooler as a cooler for cooling to cold/cryogenic temperatures  (per section 4.3 of Radebaugh).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified the valves of Kim to have the cooler be a stirling cooler. Doing so would provide an efficient cooling device that has a long lifespan as recognized by Radebaugh (per section 4.3 of Radebaugh).
Regarding claim 2, Kim as modified discloses the claim limitations of claim 1 and Kim further discloses,  a temperature PID control loop (temperature adjusting means 430 may be a PID Control (per page 4  the seventh  paragraph from the top of the machine translation)  connected to: a temperature sensor located in said saturator (tempeatrue measuring unit 610 within saturating tank 100), and said cooler (410 or 420), a pressure PID control loop connected to said saturator pressure control valve, and a flow PID control loop connected to said exit flow control valve (pressure control is disclosed in  pressure regulator 500 which controls flow 
	Regarding claim 3, Kim as modified discloses the claim limitations of claim 2 and Kim further discloses, said saturator is connected to a saturator pressure transmitter (pressure measuring unit 610), and an exit pressure transmitter ( multiple pressure measuring unit 620 is provided on one side of the saturated tank 100 as seen in figure 2 and 3).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bush (US 2,580,404) discloses a method and apparatus for controlling humidity. Hodge (US 2,057,236) discloses a humidifier, Kamen et al. (US 2014/000235A1) discloses a Stirling cycle machine, Lefebrve (US 3,748,828) discloses a process and apparatus for fluid liquid contacting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763